Order entered December 12, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00145-CV

                     WILLIAM W. MCGUIRE, Appellant

                                        V.

         FIRST UNITED BANK AND TRUST COMPANY, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-03797-2012

                                     ORDER

      On October 25, 2022, we granted appellee’s motion to extend time to file its

brief after appellee informed us that the parties had begun working on a settlement

agreement. Our order granting the extension directed the brief or a status report be

filed no later than November 23, 2022 if a motion to dismiss had not yet been filed.

To date, no motion to dismiss has been filed and neither has the brief or status

report. Accordingly, we ORDER a motion to dismiss, appellee’s brief, or a status

report be filed no later than December 28, 2022.
      We caution that failure to comply may result in the appeal being submitted

on appellant’s brief alone.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE